Case 0:21-mj-06280-LSS Document 1 Entered on FLSD Docket 04/29/2021 Page 1 of 5




   April 29, 2021
Case 0:21-mj-06280-LSS Document 1 Entered on FLSD Docket 04/29/2021 Page 2 of 5




                                              AFFIDAVIT

       I, Rafael Moronta, being duly sworn, do hereby depose and state:

       1.      I am a Special Agent with the Department of Homeland Security, Homeland Security

Investigations (“HSI”) in Fort Lauderdale, Florida, and have been so employed since 2011. I am an

investigative or law enforcement officer of the United States within the meaning of Section 2510(7) of

Title 18, United States Code; that is, an officer of the United States who is empowered by law to conduct

investigations and make arrests for offenses enumerated in Titles 08, 18, 21 and 31 of the United States

Code. As an HSI Special Agent, I have participated in multiple narcotics investigations involving

physical and electronic surveillance, execution of search, seizure and arrest warrants, investigation of

international drug importations and domestic drug distribution organizations, as well as investigations

involving the transport of large quantities of cash, concealed or otherwise.

       2.      This Affidavit is based upon my personal knowledge, as well as on information provided

to me by other law enforcement officers and agencies. The information set forth herein is provided

solely for the purpose of establishing probable cause in support of a criminal complaint. Because this

Affidavit is submitted for the limited purpose of establishing probable cause, it does not include all the

details of the investigation of which I am aware.

       3.      On April 29, 2021, Customs and Border Protection (CBP) and Homeland Security

Investigations (HSI) were conducting an outbound operation at The Fort Lauderdale Executive Airport

(FXE), which included inspections on all international flights and aircrafts leaving the United States. On

said date, a “Tropic Air Charters Inc.” aircraft with tail # N296TA, which was on the runway for its



                                               Page 1 of 4
Case 0:21-mj-06280-LSS Document 1 Entered on FLSD Docket 04/29/2021 Page 3 of 5


scheduled departure to Freeport, Bahamas, was diverted to a customs inspection by the Federal Aviation

Administration (FAA) airport tower control.

       4.      QUASHAD PETERSON TAYLOR was a passenger on board along with two crew

members. According to his United States passport, TAYLOR was born in the state of Florida and is a

Untied States citizen.

       5.      The aircraft returned to the customs inspection area. HSI and CBP officers conducted a

customs inspection of the passengers, crew and the aircraft. TALYOR and two crew members deplaned

the aircraft and were asked to present their passports and identification documents. HSI asked if any one

of them had any currency over $10,000, narcotics, firearms or munitions to declare. TAYLOR and the

two crew members first collectively, and then individually, answered no by shaking their heads

sideways. HSI advised that a law enforcement canine would inspect the aircraft and its contents. All

three occupants said okay.

       6.      During the search, a CBP canine, who is trained to alert to the odor or presence of

currency, alerted to a grey backpack at the rear cargo area of the aircraft. TAYLOR claimed ownership

of the grey backpack. A second verbal customs declaration was taken. Specifically, TAYLOR was

asked if he had any currency to declare to which TAYLOR responded he had “a hundred.” TAYLOR

was asked to clarify his response and if he meant one hundred dollars or one hundred thousand dollars.

TAYLOR nodded his head in response.

       7.      CBP officers opened the backpack and discovered several wrapped bundles of United

States currency. All aircraft occupants were taken inside the customs area. A law enforcement records

check indicated that in 2018 TAYLOR had been suspected of traveling with “bulk cash” into and out of

the United States. TAYLOR is a FAA licensed pilot and has multiple international travel into and out



                                              Page 2 of 4
Case 0:21-mj-06280-LSS Document 1 Entered on FLSD Docket 04/29/2021 Page 4 of 5


of the United States including an entry into the United States from the Bahamas on Wednesday, April

28, 2021.

       8.      A continued search of the cargo area revealed three large plastic storage bins which

contained more wrapped United States currency, empty money storage bags and numerous rubber bands.

TAYLOR and the crew admitted that this cargo belonged to TAYLOR. A search of TAYLOR’s “fanny

pack” also revealed more undeclared bulk cash. The currency was wrapped in mixed bundles of $10s,

$20s, $50s, and $100s.

       9.      Your Affiant read CBP form “CP-503” “Currency Reporting” verbatim to TAYLOR.

TAYLOR stated he understood English and voluntarily filled out the form. The second question on the

form ask, “How much currency or monetary instruments are you transporting in total?” TAYLOR wrote

in “1,030,000.00”, your Affiant asked him to clarify the amount and he responded “one million thirty

thousand dollars.” TAYLOR signed and dated the forms. TAYLOR also signed a Department of

Homeland Security (DHS) form 4607, “Notice of abandonment and assent to forfeiture of prohibited or

seized merchandise,” which was explained to him as a form of abandoning and withholding any

ownership to the currency found on him and the aircraft.

       10.     Based on the foregoing facts, your Affiant respectfully submits that there is probable

cause to believe that on or about April 29, 2021, in Broward County, in the Southern District of Florida,

QUASHAD PETERSON TAYLOR, with intent to evade a currency reporting requirement under Title

31, United States Code, Section 5316, did knowingly conceal more than ten thousand dollars

($10,000.00) in United States currency, that is, approximately one million and thirty thousand dollars in

United States currency on his person and in a conveyance, article of luggage, and other container, and




                                              Page 3 of 4
Case 0:21-mj-06280-LSS Document 1 Entered on FLSD Docket 04/29/2021 Page 5 of 5




                                       29th
